[Cite as Zernhel v. Ohio Dept. of Transp., Dist. 2, 2011-Ohio-2755.]

                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




DAN ZERNHEL

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 2

        Defendant

        Case No. 2010-12192-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On November 29, 2010, plaintiff, Dan Zernhel, filed a complaint against
defendant, Department of Transportation.                      Plaintiff asserts due to defendant’s
negligence his farm flooded. Consequently, plaintiff had to hire a contractor to repair
damage to highway tiles damaged by defendant. Plaintiff submitted a bill from Sheeks
Farm Drainage & Excavating dated August 6, 2008.
        {¶ 2} On January 20, 2011, defendant filed a motion to dismiss. In support of
the motion to dismiss, defendant stated in pertinent part:
        {¶ 3} “On August 6, 2008, the plaintiff, Dan Zernhel, had a contractor fix some
field tile after his field kept flooding. The work done by the State of Ohio, almost two
years earlier, on the corner of SR 18 and Weston Road cut off the farm tile and caused
water problems on the farm. Plaintiff started calling Harry Bare at the Bowling Green
Office on December 16, 2009, to seek reimbursement of his $200.00 invoice (See
Exhibit A).
        {¶ 4} “Since the work had been done more than two years before, the contractor
Case No. 2010-12192-AD                      -2-                                     ENTRY

is no longer liable. On November 29, 2010, Plaintiff Zernhel filed a complaint with the
Court of Claims of Ohio seeking reimbursement of repair costs from defendant.
         {¶ 5} “Defendant asserts plaintiff has failed to file his complaint in a timely
manner.”
         {¶ 6} Ohio Revised Code Section 2743.16(A) in pertinent part states:
         {¶ 7} “Subject to division (B) of this section, civil actions against the state . . .
shall be commenced no later than two years after the date of accrual of the cause of
action or within any shorter period that is applicable to similar suits between private
parties.” (Emphasis added.)
         {¶ 8} Plaintiff’s cause of action accrued on August 6, 2008. Plaintiff had until
August 6, 2010, pursuant to R.C. 2743.16(A), to file a complaint. Plaintiff did not file
until November 29, 2010.        Accordingly, plaintiff’s claim is barred by the statute of
limitations.       Defendant’s motion to dismiss is GRANTED.             Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Dan Zernhel                                        Chester T. Lyman, Jr.
22867 Deshler Road, SR 18                          Department of Transportation
Deshler, Ohio 43516                                1980 West Broad Street
                                                   Columbus, Ohio 43223
DRB/laa
2/22
Filed 3/10/11
Sent to S.C. reporter 5/27/11